 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 1 of 12                      PageID 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


DORIS SMITH, as the surviving spouse of
Alex Smith, deceased, and DORIS SMITH,
individually,
                                                             Case No.: _____________________
        Plaintiffs,

v.

ZOLL MEDICAL CORPORATION, ZOLL
MANUFACTURING CORPORATION,
ZOLL LIFECOR CORPORATION, ZOLL
LIFEVEST HOLDINGS, LLC, and ZOLL
SERVICES, LLC,

        Defendants.


                                           COMPLAINT


        COME NOW Plaintiffs, Doris Smith, as the surviving spouse of Alex Smith, deceased,

and Doris Smith, individually, to sue Defendants, Zoll Medical Corporation, Zoll Manufacturing

Corporation, Zoll Lifecor Corporation, Zoll LifeVest Holdings, LLC, and Zoll Services, LLC,

for the claims stated herein. In support thereof, Plaintiffs state:

                                  SUMMARY OF THE ACTION

        1.      Plaintiffs bring this civil action pursuant to sections 20-5-106(a) and 20-5-110(a),

Tenn. Code Ann., to recover for the injuries and wrongful death caused to Alex Smith by a

defective, unsafe, and unreasonably dangerous Zoll LifeVest wearable defibrillator (the “subject

LifeVest”), which claims pass by right of survivorship to Alex Smith’s spouse, Doris Smith.




                                              Page 1 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 2 of 12                    PageID 2




       2.      Specifically, the subject LifeVest suffered from a manufacturing defect that

caused the subject LifeVest to fail to deliver life-saving defibrillation treatment to Alex Smith

when he needed it.

       3.      Plaintiffs sue each of the Defendants for their respective roles in manufacturing,

producing, assembling, and distributing the defective subject LifeVest.

                                  JURISDICTION & VENUE

       4.      At the time of filing this Complaint, Doris Smith is a Tennessee citizen, resident,

and domiciliary.

       5.      At the time of filing this Complaint, Zoll Medical Corporation is a Massachusetts

corporation with a principal place of business located in Massachusetts.

       6.      At the time of filing this Complaint, Zoll Manufacturing Corporation is a Nevada

corporation with a principal place of business located in Pennsylvania.

       7.      At the time of filing this Complaint, Zoll Lifecor Corporation is a Delaware

corporation with a principal place of business located in Pennsylvania.

       8.      At the time of filing this Complaint, Zoll LifeVest Holdings, LLC is a Nevada

limited liability company. The sole member of Zoll LifeVest Holdings, LLC is Jason T. Whiting,

who is a Pennsylvania citizen, resident, and domiciliary.

       9.      At the time of filing this Complaint, Zoll Services, LLC is a Nevada limited

liability company. The sole member of Zoll Services, LLC is Sean M. Rollman, who is a

Pennsylvania citizen, resident, and domiciliary.

       10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because Doris Smith is a citizen of a state of which no Defendant is a citizen and the amount in

controversy exceeds $75,000.




                                            Page 2 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 3 of 12                     PageID 3




       11.     This Court is authorized to exercise personal jurisdiction over Zoll Medical

Corporation pursuant to Tenn. Code Ann. § 20-2-223 for at least the following reasons:

               a.   Zoll Medical Corporation transacts business in Tennessee
                    and Plaintiffs’ claims for relief against Zoll Medical
                    Corporation arise out of Zoll Medical Corporation’s
                    transaction of business in Tennessee.

               b.   Zoll Medical Corporation contracts to supply services or
                    things in Tennessee and Plaintiffs’ claims for relief against
                    Zoll Medical Corporation arise out of Zoll Medical
                    Corporation’s supply of services or things in Tennessee.

               c.   Zoll Medical Corporation caused tortious injury to Plaintiffs
                    through Zoll Medical Corporation’s acts or omissions in
                    Tennessee.

       12.     The Court is additionally authorized to exercise personal jurisdiction over Zoll

Medical Corporation because Zoll Medical Corporation enjoys numerous, continuous, pervasive,

and systematic contacts with Tennessee and Plaintiffs’ claims for relief against Zoll Medical

Corporation arise out of Zoll Medical Corporation’s contacts with Tennessee.

       13.     This Court’s exercise of personal jurisdiction over Zoll Medical Corporation

comports with the due process requirements embodied within the United States Constitution and

the Constitution of the State of Tennessee.

       14.     This Court is authorized to exercise personal jurisdiction over Zoll Manufacturing

Corporation pursuant to Tenn. Code Ann. § 20-2-223 for at least the following reasons:

               a.   Zoll Manufacturing Corporation transacts business in
                    Tennessee and Plaintiffs’ claims for relief against Zoll
                    Manufacturing Corporation arise out of Zoll Manufacturing
                    Corporation’s transaction of business in Tennessee.

               b.   Zoll Manufacturing Corporation contracts to supply services
                    or things in Tennessee and Plaintiffs’ claims for relief against
                    Zoll Manufacturing Corporation arise out of Zoll
                    Manufacturing Corporation’s supply of services or things in
                    Tennessee.



                                              Page 3 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 4 of 12                   PageID 4




               c.   Zoll Manufacturing Corporation caused tortious injury to
                    Plaintiffs through Zoll Manufacturing Corporation’s acts or
                    omissions in Tennessee.

       15.     The Court is additionally authorized to exercise personal jurisdiction over Zoll

Manufacturing Corporation because Zoll Manufacturing Corporation enjoys numerous,

continuous, pervasive, and systematic contacts with Tennessee and Plaintiffs’ claims for relief

against Zoll Manufacturing Corporation arise out of Zoll Manufacturing Corporation’s contacts

with Tennessee.

       16.     This Court’s exercise of personal jurisdiction over Zoll Manufacturing

Corporation comports with the due process requirements embodied within the United States

Constitution and the Constitution of the State of Tennessee.

       17.     This Court is authorized to exercise personal jurisdiction over Zoll Lifecor

Corporation pursuant to Tenn. Code Ann. § 20-2-223 for at least the following reasons:

               a.   Zoll Lifecor Corporation transacts business in Tennessee and
                    Plaintiffs’ claims for relief against Zoll Lifecor Corporation
                    arise out of Zoll Lifecor Corporation’s transaction of
                    business in Tennessee.

               b.   Zoll Lifecor Corporation contracts to supply services or
                    things in Tennessee and Plaintiffs’ claims for relief against
                    Zoll Lifecor Corporation arise out of Zoll Lifecor
                    Corporation’s supply of services or things in Tennessee.

               c.   Zoll Lifecor Corporation caused tortious injury to Plaintiffs
                    through Zoll Lifecor Corporation’s acts or omissions in
                    Tennessee.

       18.     The Court is additionally authorized to exercise personal jurisdiction over Zoll

Lifecor Corporation because Zoll Lifecor Corporation enjoys numerous, continuous, pervasive,

and systematic contacts with Tennessee and Plaintiffs’ claims for relief against Zoll Lifecor

Corporation arise out of Zoll Lifecor Corporation’s contacts with Tennessee.




                                           Page 4 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 5 of 12                   PageID 5




       19.     This Court’s exercise of personal jurisdiction over Zoll Lifecor Corporation

comports with the due process requirements embodied within the United States Constitution and

the Constitution of the State of Tennessee.

       20.     This Court is authorized to exercise personal jurisdiction over Zoll LifeVest

Holdings, LLC pursuant to Tenn. Code Ann. § 20-2-223 for at least the following reasons:

               a.   Zoll LifeVest Holdings, LLC transacts business in Tennessee
                    and Plaintiffs’ claims for relief against Zoll LifeVest
                    Holdings, LLC arise out of Zoll LifeVest Holdings, LLC’s
                    transaction of business in Tennessee.

               b.   Zoll LifeVest Holdings, LLC contracts to supply services or
                    things in Tennessee and Plaintiffs’ claims for relief against
                    Zoll LifeVest Holdings, LLC arise out of Zoll LifeVest
                    Holdings, LLC’s supply of services or things in Tennessee.

               c.   Zoll LifeVest Holdings, LLC caused tortious injury to
                    Plaintiffs through Zoll LifeVest Holdings, LLC’s acts or
                    omissions in Tennessee.

       21.     The Court is additionally authorized to exercise personal jurisdiction over Zoll

LifeVest Holdings, LLC because Zoll LifeVest Holdings, LLC enjoys numerous, continuous,

pervasive, and systematic contacts with Tennessee and Plaintiffs’ claims for relief against Zoll

LifeVest Holdings, LLC arise out of Zoll LifeVest Holdings, LLC’s contacts with Tennessee.

       22.     This Court’s exercise of personal jurisdiction over Zoll LifeVest Holdings, LLC

comports with the due process requirements embodied within the United States Constitution and

the Constitution of the State of Tennessee.

       23.     This Court is authorized to exercise personal jurisdiction over Zoll Services, LLC

pursuant to Tenn. Code Ann. § 20-2-223 for at least the following reasons:

               a.   Zoll Services, LLC transacts business in Tennessee and
                    Plaintiffs’ claims for relief against Zoll Services, LLC arise
                    out of Zoll Services, LLC’s transaction of business in
                    Tennessee.



                                              Page 5 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 6 of 12                     PageID 6




               b.    Zoll Services, LLC contracts to supply services or things in
                     Tennessee and Plaintiffs’ claims for relief against Zoll
                     Services, LLC arise out of Zoll Services, LLC’s supply of
                     services or things in Tennessee.

               c.    Zoll Services, LLC caused tortious injury to Plaintiffs
                     through Zoll Services, LLC’s acts or omissions in Tennessee.

       24.     The Court is additionally authorized to exercise personal jurisdiction over Zoll

Services, LLC because Zoll Services, LLC enjoys numerous, continuous, pervasive, and

systematic contacts with Tennessee and Plaintiffs’ claims for relief against Zoll Services, LLC

arise out of Zoll Services, LLC’s contacts with Tennessee.

       25.     This Court’s exercise of personal jurisdiction over Zoll Services, LLC comports

with the due process requirements embodied within the United States Constitution and the

Constitution of the State of Tennessee.

       26.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims stated herein occurred within

the Western District of Tennessee.

                                              FACTS

       27.     At all times material hereto, Doris Smith (“Mrs. Smith”) is the wife and spouse of

Alex Smith (“Mr. Smith”).

       28.     Zoll Medical Corporation, Zoll Manufacturing Corporation, Zoll Lifecor

Corporation, Zoll LifeVest Holdings, LLC, and Zoll Services, LLC (collectively, “Zoll”), are in

the business of designing, manufacturing, assembling, marketing, supplying, distributing,

repairing, maintaining, and servicing a wide range of medical devices, including wearable

cardioverter defibrillators like the LifeVest®.




                                            Page 6 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 7 of 12                      PageID 7




       29.     The LifeVest is designed to protect patients at risk of sudden cardiac death. A

patient prescribed to use a LifeVest wears the LifeVest on his body. The LifeVest monitors the

patient’s heart continuously through a set of electrodes. If the patient’s heart goes into a life-

threatening rhythm, the LifeVest is designed to detect this abnormal rhythm and deliver an

electrical shock treatment to restore the patient’s heart to a normal rhythm.

       30.     Prior to delivering a life-saving shock, the LifeVest is designed to sound an alarm

to verify that the patient is nonresponsive. If the patient is conscious, the patient has time to

respond to the alarms by pressing two buttons to stop the treatment sequence. If the patient does

not respond, the LifeVest warns bystanders that a shock is about to be delivered to the patient

and to stand back. If the patient’s abnormal heart rhythm continues without the patient

responding, the LifeVest is designed to deliver an electrical shock treatment to the patient

through the electrodes.

       31.     After a shock, if the patient’s heartbeat returns to normal, the alarms stop and the

LifeVest returns to its normal monitoring mode. However, if the patient’s heartbeat does not

return to normal, the LifeVest is designed to repeat the treatment cycle. The LifeVest can be

programmed to repeat the treatment cycle up to five times, delivering up to five separate shocks.

       32.     Mr. Smith was prescribed the subject LifeVest to treat an underlying heart

condition that can cause an abnormal heart rhythm and result in sudden cardiac death.

       33.     On March 21, 2019, Mr. Smith was wearing the subject LifeVest, which he relied

on to provide life-saving shock treatment in the event he experienced an abnormal heart rhythm.

       34.     In the evening of March 21, 2019, Mr. Smith experienced an abnormal heart

rhythm requiring shock treatment.




                                            Page 7 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 8 of 12                       PageID 8




       35.     Unfortunately, the subject LifeVest failed to operate as designed by not

administering any shock treatments to Mr. Smith.

       36.     Further, the subject LifeVest failed to operate as designed by not sounding an

alarm upon detecting Mr. Smith’s abnormal heart rhythm.

       37.     Despite Mrs. Smith’s efforts to revive Mr. Smith through CPR, Mr. Smith did not

recover. Mr. Smith was then transported to the hospital for emergency medical treatment.

       38.     Mr. Smith ultimately perished on or about March 22, 2019.

       39.     Following Mr. Smith’s death, Zoll immediately retrieved the subject LifeVest for

examination.

       40.     Zoll determined from its examination of the subject LifeVest that the subject

LifeVest’s battery was disconnected at the time Mr. Smith experienced an abnormal heart

rhythm and that this disconnection of the battery caused the subject LifeVest’s failure to sound

an alarm and failure to deliver shock treatment to Mr. Smith on March 21, 2019.

       41.     Zoll has since repaired the subject LifeVest and distributed the subject LifeVest to

another patient, who continues to wear, use, and rely on the subject LifeVest to this day.

       42.     The disconnection of the subject LifeVest’s battery and the subject LifeVest’s

failure to detect and treat Mr. Smith’s abnormal heart rhythm on March 21, 2019 are the result of

defects in the subject LifeVest’s manufacture, production, assembly, and distribution.

       43.     The subject LifeVest’s defective condition rendered the subject LifeVest unsafe

and unreasonably dangerous for its designed, normal, and anticipated uses.

       44.     The subject LifeVest’s defective, unsafe, and unreasonably dangerous condition

existed at the time the subject LifeVest left Zoll’s final possession, custody, and control.




                                             Page 8 of 12
 Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 9 of 12                       PageID 9




        45.     The subject LifeVest’s defective, unsafe, and unreasonably dangerous condition

actually and proximately caused injury, damage, and death to Mr. Smith.

        46.     By virtue of her status as Mr. Smith’s wife and spouse, the subject LifeVest’s

defective, unsafe, and unreasonably dangerous condition actually and proximately caused injury

and damage to Mrs. Smith as well.

                                  CONDITIONS PRECEDENT

        47.     All conditions precedent have been satisfied or excused.

                               COUNT I—STRICT LIABILITY
                (By Doris Smith, as surviving spouse of Alex Smith, Against Zoll)

        48.     Mrs. Smith brings this Count II in her capacity as the surviving spouse of Alex

Smith, deceased.

        49.     Mrs. Smith re-alleges and incorporates Paragraphs 1 through 47 of this Complaint

as if fully stated herein.

        50.     Zoll is responsible for designing, manufacturing, assembling, marketing,

supplying, distributing, repairing, maintaining, and servicing the subject LifeVest.

        51.     The subject LifeVest is defective in its manufacture, production, assembly, and

distribution.

        52.     The subject LifeVest’s defective condition rendered the subject LifeVest unsafe

and unreasonably dangerous for its designed, normal, and anticipated uses.

        53.     The subject LifeVest’s defective, unsafe, and unreasonably dangerous condition

existed at the time the subject LifeVest left Zoll’s final possession, custody, and control.

        54.     The subject LifeVest’s defective, unsafe, and unreasonably dangerous condition

actually and proximately caused injury, damage, and death to Mr. Smith.




                                             Page 9 of 12
Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 10 of 12                        PageID 10




        WHEREFORE, Plaintiff, Doris Smith, as the surviving spouse of Alex Smith, deceased,

demands judgment against Defendants, Zoll Medical Corporation, Zoll Manufacturing

Corporation, Zoll Lifecor Corporation, Zoll LifeVest Holdings, LLC, and Zoll Services, LLC,

for all injuries and damages sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages, consequential damages,

economic damages, non-economic damages, punitive damages, mental anguish, emotional distress,

pain and suffering, lost wages, costs, and interest, and for any such further relief as the Court deems

appropriate.

                                  COUNT II—NEGLIGENCE
                (By Doris Smith, as surviving spouse of Alex Smith, Against Zoll)

        55.     Mrs. Smith brings this Count II in her capacity as the surviving spouse of Alex

Smith, deceased.

        56.     Mrs. Smith re-alleges and incorporates Paragraphs 1 through 47 of this Complaint

as if fully stated herein.

        57.     Zoll is responsible for designing, manufacturing, assembling, marketing,

supplying, distributing, repairing, maintaining, and servicing the subject LifeVest.

        58.     The subject LifeVest is defective in its manufacture, production, assembly, and

distribution.

        59.     The subject LifeVest’s defective condition rendered the subject LifeVest unsafe

and unreasonably dangerous for its designed, normal, and anticipated uses.

        60.     The subject LifeVest’s defective, unsafe, and unreasonably dangerous condition

existed at the time the subject LifeVest left Zoll’s final possession, custody, and control.

        61.     Zoll owed a duty to properly manufacture, produce, assemble, and distribute the

subject LifeVest so as not to be in a defective and unsafe condition.



                                             Page 10 of 12
Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 11 of 12                        PageID 11




        62.     Zoll owed a duty to adequately test, inspect, maintain, repair, service, and assure

the quality of the subject LifeVest before distributing the subject LifeVest for consumer use.

        63.     Zoll owed a duty to adequately test, inspect, maintain, repair, service, and assure

the quality of the subject LifeVest before the subject LifeVest reached Mr. Smith.

        64.     Zoll breached the above duties.

        65.     Zoll’s breaches of the above duties actually and proximately caused injury,

damage, and death to Mr. Smith.

        WHEREFORE, Plaintiff, Doris Smith, as the surviving spouse of Alex Smith, deceased,

demands judgment against Defendants, Zoll Medical Corporation, Zoll Manufacturing

Corporation, Zoll Lifecor Corporation, Zoll LifeVest Holdings, LLC, and Zoll Services, LLC,

for all injuries and damages sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages, consequential damages,

economic damages, non-economic damages, punitive damages, mental anguish, emotional distress,

pain and suffering, lost wages, costs, and interest, and for any such further relief as the Court deems

appropriate.

                              COUNT III—LOSS OF CONSORTIUM
                             (By Doris Smith, individually, Against Zoll)

        66.     Mrs. Smith brings this Count III in her individual capacity to recover loss of

consortium damages from Zoll.

        67.     Mrs. Smith re-alleges and incorporates Paragraphs 1 through 47 of this Complaint

as if fully stated herein.

        68.     At all times material hereto, Mrs. Smith and Mr. Smith were married as husband

and wife.

        69.     Zoll is legally responsible for Mr. Smith’s wrongful death.



                                             Page 11 of 12
Case 1:20-cv-02204-STA-jay Document 1 Filed 03/19/20 Page 12 of 12                    PageID 12




       70.     Due to Zoll’s liability-producing misconduct that caused Mr. Smith’s wrongful

death, Mrs. Smith lost the companionship, fellowship, company, cooperation, aid, love,

affection, intimacy, sexual relationship, comfort, emotional support, solace, and society entitled

to her because of her marriage to Mr. Smith.

       71.     Due to Zoll’s liability-producing misconduct that caused Mr. Smith’s wrongful

death, Mrs. Smith has suffered and will continue to suffer mental anguish and emotional distress.

       72.     The aforementioned injuries and damages to Mrs. Smith were actually and

proximately caused by Zoll’s wrongful and negligent acts and omissions.

       WHEREFORE, Plaintiff, Doris Smith, individually, demands judgment against

Defendants, Zoll Medical Corporation, Zoll Manufacturing Corporation, Zoll Lifecor

Corporation, Zoll LifeVest Holdings, LLC, and Zoll Services, LLC, for all injuries and damages

to which she is entitled under Tennessee law, including interest and costs.



                                 DEMAND FOR JURY TRIAL

       Plaintiffs, Doris Smith, as the surviving spouse of Alex Smith, deceased, and Doris

Smith, individually, hereby demand a trial by jury on all issues so triable.


Dated: March 19 , 2020                         Respectfully submitted,


                                               MORGAN & MORGAN MEMPHIS, LLC


                                               ___s/ William Hackett_________________
                                               WILLIAM HACKETT (TN Bar No. 31143)
                                               Morgan & Morgan Memphis, LLC
                                               40 S. Main Street, Suite 2600
                                               Memphis, TN 38103
                                               Telephone (901) 333-1859
                                               Attorney for Plaintiffs


                                             Page 12 of 12
